DETAILED ACTION
This action is responsive to the application filed 7/1/22.
Claims 1-10, 12-16 are allowed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-10, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 1 and 10.
The closest available prior art of record are Magers (US 20050096715), Whitebook et al. (US 20030060864, “Whitebook”), Lennox (US 20030130651) and Van Duren et al. (US 6126681, “Van Duren”), as outlined in the rejection dated 4/28/22.
However, claim 1 has been amended to recite ‘wherein the controller is configured to circulate the heat exchange fluid in the coldwell of the at least one fluid loop through the at least one additional fluid loop, the at least one additional fluid loop configured to be connected to the external heat exchange device, and the catheter heat exchange element being disposable in the coldwell to exchange heat with the heat exchange fluid flowing through the coldwell’.
Further, claim 10 has been amended to recite, ‘wherein the controller is configured to control circulation of the first fluid of the fluid loop through the second working fluid loop in communication with the at least one external heat exchange member, the fluid loop in thermal communication with the first working fluid loop.’
These claim amendments reflect the embodiment of fig. 5 in which the working fluid loop feeding the external heat exchanger (Fig. 5, bladder 215) is in fluid communication with the fluid loop feeding the coldwell (Fig. 5, coldwell 210).
The combination of Magers in view of Whitebook, Lennox and Van Duren, as outlined in the rejection dated 4/28/22, does not teach this fluid connection between the fluid loop feeding the external heat exchanger and the fluid loop feeding the coldwell. Further, the examiner can find neither teaching nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was made to further modify Magers, as modified, to arrive at the claimed invention. Therefore, claims 1-10, 12-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794